Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in denying his motion to withdraw his plea of guilty (see People v Seeber, 4 NY3d 780, 780-781 [2005]; People v DeLeon, 40 AD3d 1008, 1008-1009 [2007]). The defendant entered his plea of guilty knowingly, voluntarily, and intelligently, having reached a favorable plea agreement with the assistance of counsel (see People v Anthoulis, 78 AD3d 854 [2010]; People v Ford, 44 AD3d 1070 [2007]). In addition, there was no evidence to support the defendant’s belated claim that he pleaded guilty under duress as a result of prosecutorial conduct (see People v Seeber, 4 NY3d at 780-781).
The defendant’s right to subpoena witnesses to appear at a trial was waived as a matter of necessity upon the taking of his plea of guilty (see People v Gerber, 182 AD2d 252, 259-260 [1992]) and his claim regarding prosecutorial conduct was forfeited as a consequence of his plea (id. at 260).
Review of the defendant’s remaining claims raised in his pro se supplemental brief either is precluded by his valid waiver of his right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]), or was forfeited by his plea of guilty (see People v Taylor, 65 *796NY2d 1, 5 [1985]). Mastro, J.E, Skelos, Eng and Sgroi, JJ., concur.